Case 1:20-cv-10701-DPW Document 65-3 Filed 04/30/20 Page 1 of 1

UNITED STATES DISTRICT COURT
DISTRICT OF MASSACHUSETTS

 

MCCARTHY et al,
Plaintiffs,

V.

BAKER et al,
Defendants.

|
|
| CIVIL ACTION NO. 1:20-cv-10701-DPW
|
|
|

 

DECLARATION OF CHRISTOPHER ANTHONY CASTANO

I, Christopher Anthony Castano, hereby declare and state the following:

1.

De

7.

I reside in Massachusetts.

I am over the age of 18 and competent to testify in this matter.

[hold a valid LTC issued by the Commonwealth of Massachusetts.

On April 29, 2020, I visited the WalMart in Fairhaven, Massachusetts.

I went to the Sporting Goods section and asked the clerk for handgun ammunition.
The clerk informed me that Walmart does not sell handgun rounds.

I was unable to purchase handgun ammunition at Walmart.

I declgfe\inder the penalty of perjury that the foregoing is true and correct.

Exe¢uted ‘this 30th day of Apri 2020.

Chikisto

athohy Castano

 
